Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00820-CV

                                         Grant R. MICHAEL,
                                               Appellant

                                                    v.

                                     WALTON SIGNAGE, LTD.,
                                           Appellee

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-21334
                            Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 25, 2020

DISMISSED

           Appellant has filed a motion to dismiss this appeal and states that appellee does not oppose

the motion. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of

appeal are taxed against appellant. See id. 42.1(d).

                                                     PER CURIAM